          Case 1:21-cr-00159-ABJ Document 40 Filed 05/25/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA            )
                                    )
      vs.                           )                    Crim. No. 1:21-cr-00159 (ABJ)
                                    )
CLEVELAND GROVER                    )
MEREDITH, JR.                       )
                                    )
            Defendant               )
____________________________________)

          DEFENDANT’S NOTICE REGARDING PROPOSED REDACTIONS
              TO MEMORANDUM OPINION DATED MAY 20, 2021

        Defendant Cleveland Grover Meredith, Jr., by and through undersigned counsel, hereby

provides notice that he has no objections to the proposed redactions by the Court to the Memorandum

Opinion (Docket No. 37) that was filed under seal on May 20, 2021.

                                                         Respectfully submitted,

                                                         KIYONAGA & SOLTIS, P.C.

                                                         /s/ Paul Kiyonaga
                                                         _________________________
                                                         Paul Y. Kiyonaga
                                                         D.C. Bar 428624
                                                         Debra Soltis
                                                         D.C. Bar 435715
                                                         Marcus Massey
                                                         D.C. Bar 1012426
                                                         1827 Jefferson Place, NW
                                                         Washington, D.C. 20036
                                                         (202) 363-2776
                                                         pkiyonaga@kiyosol.com
May 25, 2021                                             Counsel for Defendant




                                                    1
         Case 1:21-cr-00159-ABJ Document 40 Filed 05/25/21 Page 2 of 2




                               CERTIFICATE OF SERVICE
       I hereby certify that on this 25th day of May 2021, a true and correct copy of the
foregoing Defendant’s Notice Regarding Proposed Redactions to Memorandum Opinion Dated
May 20, 2021 was electronically filed with consequent service on the following attorneys for the
Government:

                                    AUSA Anthony L. Franks
                                    DOJ-USAO
                                    111 S. 10th Street Rm. 20.
                                    St. Louis, MO 63102
                                    Email: anthony.franks@usdoj.gov

                                    AUSA Brandon K. Regan
                                    DOJ-USAO
                                    Federal Major Crimes
                                    555 4th St NW
                                    Washington, DC 20530
                                    Email: brandon.regan@usdoj.gov

                                                           /s/ Paul Y. Kiyonaga
                                                           ________________________
                                                           Paul Y. Kiyonaga




                                               2
